Citation Nr: 0100284	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a prostate disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1999, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's petition to reopen 
his claim of entitlement to service connection for prostate 
disorder.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Atlanta, 
Georgia, on September 13, 2000, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a prostate disorder was denied by the Board in a February 
1998 decision.  The veteran was notified of the decision but 
did not appeal. 

2.  The evidence added to the record subsequent to the 
February 1998 rating decision, including testimony and 
statements of the veteran and medical evidence, is new and 
not redundant, and bears directly and substantially upon the 
specific matter under consideration.  


CONCLUSION OF LAW

1.  The Board's February 1998 decision, wherein the veteran's 
petition to reopen his claim of entitlement to service 
connection for heart disease with hypertension was denied, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 
3.104(a) (2000).

2.  The evidence received subsequent to the February 1998 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
prostate disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claim of entitlement 
to service connection for a prostate disorder in July 1995.  
The veteran appealed this decision to the Board, and in a 
February 1998 decision the Board also denied the claim.  This 
Board decision stands as the last final decision on this 
issue.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

The evidence considered prior to the February 1998 Board 
decision consisted of the veteran's service medical records, 
a May 1971 VA examination report, outpatient treatment 
records from VA and United States Army medical centers from 
1971 to September 1995, a September 1994 VA examination 
report, a March 1996 VA examination report, an August 1994 
private medical statement regarding the veteran's arthritis, 
and undated private medical records regarding his high blood 
pressure and arthritis.  The record also contains the 
veteran's testimony at a hearing before a member of the Board 
in June 1997.

Subsequent to the Board's February 1998 decision the veteran 
has submitted November 1978 and January 1979 medical evidence 
of treatment for a prostate disorder, outpatient treatment 
records from January 1993 to July 2000 showing periodic 
treatment for a prostate disorder including several 
outpatient surgery reports and an October 2000 medical report 
diagnosing the veteran with prostate cancer.  Also of record 
are multiple statements of persons who served with the 
veteran or knew him outside of his service which assert that 
the veteran had urinary problems in the 1960's during service 
that continued into the 1970's and to the present.  
Additionally, the record since February 1998 contains the 
veteran's sworn testimony regarding his prostate condition in 
a November 1999 RO hearing and a September 2000 hearing 
before a member of the Board.

Considering the evidence submitted subsequent to February 
1998, the Board finds that the veteran has submitted new and 
material evidence sufficient to reopen his claim.  The 
medical evidence, including the records from 1970, are new, 
in that they were not of record prior to the February 1998 
decision, and are relevant in that they address the veteran's 
prostate condition, which was not adequately addressed in 
some of the medical evidence presented prior to February 
1998.  Additionally, the lay statements are relevant in that 
they corroborate the veteran's assertions of urinary problems 
since service, even though they are not competent evidence of 
a specific prostate disorder.  Given that the Board finds 
that the veteran has submitted new and material evidence, his 
petition to reopen his claim is granted.  

The veteran's newly reopened claim of entitlement to service 
connection for a prostate disorder will be further addressed 
in the remand portion of this decision below.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for prostate 
disorder, the petition to reopen that claim is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a prostate 
disorder.  While the veteran's claim was pending, 38 U.S.C.A. 
§ 5107 was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Because the 
veteran's claim in the present case was previously denied by 
the Board as not well-grounded this aspect of the new law 
affects his appeal, requiring the VA to exercise the duty to 
assist .  In addition to this change, the duty to assist 
itself was amplified and more specifically defined by the 
statute.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has a duty to 
assist unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In the present case, the veteran has stated that he had 
prostate surgery at the Decatur, Georgia, VA medical center 
in 1984, and these records do not appear to be of record.  
Additionally, the record indicates that the veteran received 
treatment at the VA medical center in Decatur, Georgia, in 
1979, while some of these records appear to be in the claims 
file, a complete accounting of his treatment at this time is 
not of record.  These records should be obtained and 
associated with the claims file.  

Also, in accordance with the new duty to assist requirements, 
the RO should provide the veteran with notice of the efforts 
that have been made to obtain the veteran's identified 
treatment records from Tyndall Air Force Base for the period 
from 1977 to 1978; Minlant Dispensary in Charleston, South 
Carolina, in 1960; and the Hunter Air Force Base, Savannah, 
Georgia, in the mid-1960's.  

Finally, the record contains lay statements that the veteran 
had urinary problems in the 1960's through the present, and 
medical evidence shows urinary problems in the late 1970's.  
Given the evidence of record, the Board finds that a medical 
opinion regarding the date of onset and etiology of the 
veteran's prostate disorder is required.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran of 
the attempts made to obtain his medical 
records from Tyndall Air Force Base for 
the period from 1977 to 1978; Minlant 
Dispensary in Charleston, South Carolina, 
in 1960; and the Hunter Air Force Base, 
Savannah, Georgia, in the mid-1960's, and 
the action being taken on his claim.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Decatur, 
Georgia, for the period from November 
1978 to January 1986, to specifically 
include the treatment records pertaining 
to his prostate surgery in 1984.  Any 
current VA treatment records pertaining 
to the veteran's prostate condition 
should also be obtained.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of his prostate disorder.  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of the 
veteran's current prostate disorder and 
an opinion as to whether the veteran's 
current prostate disorder is 
etiologically related to the veteran's 
active service.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



